DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Response to Amendment
Applicant has submitted amendments to the claims on 06/28/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,255,567 in view of Osann JR et al (US PUB. 20080015740, herein Osann). 
Application 16661529
US PAT. 11,255,567
Claim number of US PAT. 11,255,567
A system for managing indoor climates, comprising: 
A system for establishing a personalized microclimate in an enclosed space, comprising:
Claim 1 
a first zone comprising: a first variable damper, wherein the first variable damper controls the flow of air through a first air duct outlet,
a variable damper, wherein the first variable damper controls the flow of air through a first air duct outlet,
Claim 1
a first remote sensor that measures temperature and humidity in the first zone, [wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor]
a first wireless remote sensor, the first wireless remote sensor comprising a thermometer, hygrometer, and a human recognition sensor;
Claim 1
and a second remote sensor that measures temperature and humidity in the first zone, [wherein the second remote sensor is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor]
a second wireless remote, the second wireless remote sensor comprising a thermometer, hygrometer, and a human recognition sensor;
Claim 1
a second zone comprising: a second variable damper, wherein the second variable damper controls the flow of air through a second air duct outlet
a second zone comprising: a second variable damper, wherein the second variable damper controls the flow of air through a second air duct outlet
Claim 2
a third remote sensor that measures temperature and humidity in the second zone, 

and a fourth remote sensor that measures temperature and humidity in the second zone
a third wireless remote sensor capable of measuring temperature and humidity, and further capable of identifying the human occupying the second zone; a fourth wireless remote sensor capable of measuring temperature and humidity, and further capable of identifying the human occupying the second zone;
Claim 2
a control unit wirelessly coupled to the remote sensors and the variable dampers, the control unit comprising: a memory configured to store: current climate settings, wherein the current climate settings include a desired temperature and humidity for the first zone, a desired temperature and humidity [for the second zone]
control unit wirelessly coupled to the wireless remote sensors and the variable damper, the control unit comprising: a memory configured to: store a plurality of climate profiles…wherein each climate profile comprises a desired temperature, a desired humidity
Claim 1
and a HVAC modes an arbitration logic comprising a set of rules for application when there is detection of one or more users in the first zone or the second zone
and an arbitration logic comprising a set of rules for application when there is detection of more than one human in the zone
Claim 1
and at least one preemption value associated with the current climate settings operable for comparison via the arbitration logic
and store a first preemption value associated with a first climate profile…wherein the control unit is operable to apply the arbitration logic to determine operation of the variable damper based, at least in part, on a comparison of the first preemption value to the second preemption value
Claim 1
a screen configured to display the current climate settings and further configured to receive inputs from a user for changing the current climate settings

Claim 1
a processor configured to: receive temperature and humidity measurements from each of the sensors in each of the first and second zones;
processor configured to: receive, from the first wireless remote sensor, the identification of a human in the zone; receive, from the first and second wireless remote sensors, measurements of the temperature and the humidity in the zone
Claim 1
retrieve, from the memory, the current climate settings; determine the current climate settings to apply to the first zone and the second zone;


compare the desired temperature and humidity in the first climate profile with the temperature and humidity measured by the first and second wireless remote sensors
Claim 1
compare the temperature and humidity measurements from the first zone with the current climate settings using the arbitration logic and the at least one preemption value;
to apply the arbitration logic to determine operation of the variable damper based, at least in part, on a comparison of the first preemption value to the second preemption value…compare the desired temperature and humidity in the first climate profile with the temperature and humidity measured by the first and second wireless remote sensors; instruct the variable damper to alter the flow of air into the zone if the temperature and humidity measurements from the first zone differ from the desired temperature and desired humidity settings in the first climate profile.
Claim 1
compare the temperature and humidity measurements from the second zone with the current climate settings using the arbitration logic and the at least one preemption value;
to apply the arbitration logic to determine operation of the variable damper based, at least in part, on a comparison of the first preemption value to the second preemption value…compare the desired temperature and humidity in the first climate profile with the temperature and humidity measured by the first and second wireless remote sensors; instruct the variable damper to alter the flow of air into the zone if the temperature and humidity measurements from the first zone differ from the desired temperature and desired humidity settings in the first climate profile.
Claim 1
instruct the first variable damper to alter the flow of air into the first zone if the temperature and humidity measurements from the first zone differ from the current climate settings; and instruct the second variable damper to alter the flow of air into the second zone if the temperature and humidity measurements from the second zone differ from the current climate settings.
instruct the variable damper to alter the flow of air into the zone if the temperature and humidity measurements from the first zone differ from the desired temperature and desired humidity settings in the first climate profile.


and wherein the processor is further configured to instruct the second variable damper to decrease the flow of air into the second zone if the processor instructs the first variable damper to increase the flow of air into the first zone.
Claim 1 









Claim 2


Claims 1 and 2 of U.S. Patent No. 11,255,567 do not teach wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor wherein the second remote sensor is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor, a desired temperature and humidity for the second zone, a screen configured to display the current climate settings and further configured to receive inputs from a user for changing the current climate settings. 
Pine teaches a desired temperature and humidity for the second zone (0026 “The user profiles 221a and 221b may include operational parameters for the HVAC system 120 that are specific to the occupant associated with that user profile…and one or more preferred RH values”, 0019 “relative humidity (RH)” 0039-0040, 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified claims 1 and 2 of U.S. Patent No. 11,255,567  with the controller for an ambient hvac system control for zone based adjustment and occupancy teachings of Pine since Pine teaches a means for occupant having greater confidence that her comfort will be assured (0015).
Claims 1 and 2 of U.S. Patent No. 11,255,567 and Pine do not teach a screen configured to display the current climate settings and further configured to receive inputs from a user for changing the current climate settings wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor and wherein the second remote sensor is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor.
Ritmanich teaches a screen configured to display the current climate settings and further configured to receive inputs from a user for changing the current climate settings (0069, 0084 0092);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified claims 1 and 2 of U.S. Patent No. 11,255,567  and the controller for an ambient hvac system control for zone based adjustment and occupancy teachings of Pine with the display teachings of Ritmanich since it allows for immediate implementation of a user’s wishes (0084).
Claims 1 and 2 of U.S. Patent No. 11,255,567, Pine and Ritmanich do not teach a screen configured to display the current climate settings and further configured to receive inputs from a user for changing the current climate settings wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor and wherein the second remote sensor is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor.
Osann teaches wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor (0044 “Power plug receptacles are therefore especially useful for gathering temperature information since their proliferation allows gathering a thorough profile of the temperature distribution within any room.”, 0031 “Electrical energy is typically consumed by devices attached to electrical junction boxes. These junction boxes are typically proliferated throughout a home or building…they become not only convenient locations to measure and display electrical power consumption--they also provide a convenient means to proliferate temperature sensors”, 0086,0096, fig. 2)
wherein the second remote sensor is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor (0044 “Power plug receptacles are therefore especially useful for gathering temperature information since their proliferation allows gathering a thorough profile of the temperature distribution within any room.”, 0031 “Electrical energy is typically consumed by devices attached to electrical junction boxes. These junction boxes are typically proliferated throughout a home or building…they become not only convenient locations to measure and display electrical power consumption--they also provide a convenient means to proliferate temperature sensors”, 0086,0096, fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified claims 1 and 2 of U.S. Patent No. 11,255,567, the controller for an ambient hvac system control for zone based adjustment and occupancy teachings of Pine and the display teachings of Ritmanich with the power plug sensor teachings of Osann since Osann teaches a convenient way for proliferating sensors in order to enable coverage of rooms not easily covered from a single vantage point (0044).
Claims 1, 8, and 15 all recite similar limitations and are all similarly rejected as well as their respective dependent claims. 
17/645419, which is a division of U.S. Patent No. 11,255,567, and 17/645406, and 17/645397, which are continuations of U.S. Patent No. 11,255,567, all recite similar language and are similarly used for rejecting claims 1-20 of pending application 16/661529. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending application 17/645419 in view of Osann JR et al (US PUB. 20080015740, herein Osann).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending application 17/645406 in view of Osann JR et al (US PUB. 20080015740, herein Osann).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of co-pending application 17/645397 in view of Osann JR et al (US PUB. 20080015740, herein Osann).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritmanich et al (US PUB. 20190331358, herein Ritmanich) in view of Pine et al (US PUB. 20130166073, herein Pine) in further view of Osann JR et al (US PUB. 20080015740, herein Osann).
Regarding claims 1, 8, and 15 Ritmanich teaches a system/method/[controller] for managing indoor climates, comprising: a first zone (0050) comprising: 
a first variable damper, wherein the first variable damper controls the flow of air through a first air duct outlet (0050 “Airside system 130 can deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and can provide return air from building 10 to AHU 106 via air return ducts 114…separate VAV unit 116 on each floor or zone of building 10. VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10.”), 
a first remote sensor that measures temperature and humidity in the first zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,”, 0147 “the AHU controller 406 can receive first sensor values for first sensors of the AHU controller 406. The AHU controller 406 can receive input from the AHU sensors 544.”, 0050 “individual zones of building…can receive input from sensors located within AHU 106 and/or within the building zone”),
and a second remote sensor that measures temperature and humidity in the first zone (0043, 0041 “By sharing data via the masterless AHU controller system, redundant data (e.g., redundant sensor inputs…can be established”, 0147, 0050 “individual zones of building…can receive input from sensors located within AHU 106 and/or within the building zone”); 
a second zone (0050) comprising: 
a second variable damper, wherein the second variable damper controls the flow of air through a second air duct outlet (0050 “Airside system 130 can deliver the airflow supplied by AHU 106 (i.e., the supply airflow) to building 10 via air supply ducts 112 and can provide return air from building 10 to AHU 106 via air return ducts 114…separate VAV unit 116 on each floor or zone of building 10. VAV units 116 can include dampers or other flow control elements that can be operated to control an amount of the supply airflow provided to individual zones of building 10.”)”) 
a third remote sensor that measures temperature and humidity in the second zone (0043 “Optional system data can be data that a sensor of an AHU monitors that is an optional feature of a system. Optional system-specific sensors can be shared in the masterless control system. Examples of these types of sensors include… Zone Temperature, Zone Humidity,”, 0150 “a second AHU controller, the AHU controller 408, can receive second sensor values for second sensors of the AHU controller 408”, 0050 “individual zones of building…can receive input from sensors located within AHU 106 and/or within the building zone” a plurality of zones exist and temperature and humidity measurement ), 
and a fourth remote sensor that measures temperature and humidity in the second zone (0043, 0041 “By sharing data via the masterless AHU controller system, redundant data (e.g., redundant sensor inputs…can be established”, 0150, 0050 “individual zones of building…can receive input from sensors located within AHU 106 and/or within the building zone”); 
[a] control unit wirelessly (0073-0074) coupled to the remote sensors and the variable dampers (0043, 0147, 0150, AHU communicates with the sensors and variable dampers) , the control unit comprising: 
a memory configured to store:
current climate settings (0084, 0092, user setpoint corresponds to current climate settings), wherein the current climate settings include a desired temperature (0083 “The setpoint may be a temperature setpoint”) [and humidity] for the first zone (0075 “VAV units can include an actuator configured to adjust a damper to vary the amount of air flow into a particular zone. The VAV units may include a controller configured to measure an air pressure of the supply duct 412 and control the actuator based on the measured air pressure and a setpoint.”), a desired temperature (0083) [and humidity] for the second zone (0075, the zones have setpoints), and a HVAC mode (0075 “VAV units…control the actuator based on the measured air pressure and a setpoint. This control can allow various amounts of heating or cooling to occur in various areas of the building.”); 
a screen configured to display the current climate settings and further configured to receive inputs from a user for changing the current climate settings (0069,  0084 0092); 
a processor (0067) configured to: 
receive temperature and humidity measurements from each of the sensors in each of the first and second zones (0043 0147 0150); 
retrieve, from the memory, the current climate settings (0084 0092); 
determine the current climate settings to apply to the first zone and the second zone (0050);
Ritmanich does not teach wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor, , wherein the second remote sensor is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor, wherein a second face plate is coupled to the second electrical outlet box, a control unit, wherein the current climate settings include a desired…humidity for the first zone,  compare the temperature and humidity measurements from the first zone with the current climate settings; compare the temperature and humidity measurements from the second zone with the current climate settings; instruct the first variable damper to alter the flow of air into the first zones if the temperature and humidity measurements from the first zone differ from the current climate settings; and instruct the second variable damper to alter the flow of air into the second zone if the temperature and humidity measurements from the second zone differ from the current climate settings, an arbitration logic comprising a set of rules for application when there is detection of one or more users in the first zone or the second zone; and at least one preemption value associated with the current climate settings operable for comparison via the arbitration logic.
	Pine teaches a control unit (0003)
	controller (0003)
wherein the current climate settings include a desired…humidity for the first zone (0026 “The user profiles 221a and 221b may include operational parameters for the HVAC system 120 that are specific to the occupant associated with that user profile…and one or more preferred RH values”, 0019 “relative humidity (RH)” 0039-0040, 0030)
wherein the current climate settings include a desired…humidity for the second zone (0026 “The user profiles 221a and 221b may include operational parameters for the HVAC system 120 that are specific to the occupant associated with that user profile…and one or more preferred RH values”, 0019 “relative humidity (RH)” 0039-0040, 0027)
an arbitration logic comprising a set of rules for application when there is detection of one or more users in the first zone or the second zone (fig. 7 steps 760-780, 0054 “system controller is configured to change a current environmental set point of a control zone, e.g. the control zone 550, from an unoccupied value to an occupied value in the event that the location-reporting device moves from a location outside the control zone to a location within the control zone”, 0033) 
and at least one preemption value associated with the current climate settings operable for comparison via the arbitration logic (0033 “The device 140b, e.g. following the ground track 330, may have priority over the device 140a. Such priority may be determined, e.g. by one of the user profiles…the second control decision may modify or cancel an aspect of the first control decision, thus giving the carrier of the device 140b priority over the carrier of the device 140a.” priority of user profiles corresponds to preemption values and is used for comparison via the arbitration logic.). 
compare the temperature and humidity measurements from the first zone with the current climate settings using the arbitration logic and the at least one preemption value (0054 fig. 7 step 760, 0033-0034); 
compare the temperature and humidity measurements from the second zone with the current climate settings using the arbitration logic and the at least one preemption value (0054 fig. 7 step 760, 0033-0034);
instruct the first variable damper to alter the flow of air into the first zone if the temperature and humidity measurements from the first zone differ from the current climate settings (0054 fig. 7 step 760, 0034);
and instruct the second variable damper to alter the flow of air into the second zone if the temperature and humidity measurements from the second zone differ from the current climate settings (0054 fig. 7 step 760, 0034);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich with the controller for an ambient hvac system control for zone based adjustment and occupancy teachings of Pine since Pine teaches a means for occupant having greater confidence that her comfort will be assured (0015).
Ritmanich and Pine do no teach wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor, wherein the second remote sensor is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor, wherein a second face plate is coupled to the second electrical outlet box.
Osann teaches wherein the first remote sensor is disposed within a first electrical outlet box and coupled to a first power junction operable to provide power to the first remote sensor (0044 “Power plug receptacles are therefore especially useful for gathering temperature information since their proliferation allows gathering a thorough profile of the temperature distribution within any room.”, 0031 “Electrical energy is typically consumed by devices attached to electrical junction boxes. These junction boxes are typically proliferated throughout a home or building…they become not only convenient locations to measure and display electrical power consumption--they also provide a convenient means to proliferate temperature sensors”, 0086,0096, fig. 2),  
wherein the second remote sensor (taught by Ritmanich) is disposed within a second electrical outlet box and coupled to a second power junction operable to provide power to the second remote sensor (0044 “Power plug receptacles are therefore especially useful for gathering temperature information since their proliferation allows gathering a thorough profile of the temperature distribution within any room.”, 0031 “Electrical energy is typically consumed by devices attached to electrical junction boxes. These junction boxes are typically proliferated throughout a home or building…they become not only convenient locations to measure and display electrical power consumption--they also provide a convenient means to proliferate temperature sensors”, 0086,0096, fig. 2, 0044 explains that a room may have many power plug receptacles with temperature sensors for gathering temperature distribution within a room) , 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich and the controller for an ambient hvac system control for zone based adjustment teachings of Pine with the power plug sensor teachings of Osann since Osann teaches a convenient way for proliferating sensors in order to enable coverage of rooms not easily covered from a single vantage point (0044). 

Regarding claims 2/9, Ritmanich, Pine and Osann teach the system/method of Claims 1/8. 
Ritmanich further teaches wherein the HVAC mode is heating (0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”). 

Regarding claims 3/10/16, Ritmanich, Pine and Osann teach the system/method/controller of Claim 2/9/15. 
Pine further teaches wherein the temperature and humidity measurements of the first zone exceed the desired temperature and desired humidity in the current climate settings (0027 “The processor 210 may control the operation of the HVAC system 120 to raise or lower the ambient air temperature, using the temperature reported by the sensor 260 as feedback… the controller 130 may also include an RH sensor (not shown) and control for an RH set point” 0030 “Examples include, e.g. lower a temperature set point, raise a temperature set point, change an operating mode from heating to cooling or vice-versa, reduce or increase the relative humidity”); 
and the temperature and humidity measurements of the second zone fall below the desired temperature and desired humidity in the current climate settings (0027 “The processor 210 may control the operation of the HVAC system 120 to raise or lower the ambient air temperature, using the temperature reported by the sensor 260 as feedback… the controller 130 may also include an RH sensor (not shown) and control for an RH set point” 0030 “Examples include, e.g. lower a temperature set point, raise a temperature set point, change an operating mode from heating to cooling or vice-versa, reduce or increase the relative humidity”);

Regarding claims 5/12, Ritmanich, Pine and Osann teach the system/method of Claim 1/8.
Ritmanich teach wherein the HVAC mode is cooling (0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”).

Regarding claim 6/13/18, Ritmanich, Pine and Osann teach the system/method/controller of Claim 5/12/15.
Pine further teaches wherein the temperature and humidity measurements of the first zone exceed the desired temperature and desired humidity in the current climate settings (0027 “The processor 210 may control the operation of the HVAC system 120 to raise or lower the ambient air temperature, using the temperature reported by the sensor 260 as feedback… the controller 130 may also include an RH sensor (not shown) and control for an RH set point” 0030 “Examples include, e.g. lower a temperature set point, raise a temperature set point, change an operating mode from heating to cooling or vice-versa, reduce or increase the relative humidity”);
and the temperature and humidity measurements of the second zone fall below the desired temperature and desired humidity in the current climate settings (0027 “The processor 210 may control the operation of the HVAC system 120 to raise or lower the ambient air temperature, using the temperature reported by the sensor 260 as feedback… the controller 130 may also include an RH sensor (not shown) and control for an RH set point” 0030 “Examples include, e.g. lower a temperature set point, raise a temperature set point, change an operating mode from heating to cooling or vice-versa, reduce or increase the relative humidity”);
Regarding claim 18, Ritmanich further teaches wherein the HVAC mode is cooling (0075 “This control can allow various amounts of heating or cooling to occur in various areas of the building.”).

Claim 4, 7, 11, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritmanich et al (US PUB. 20190331358, herein Ritmanich) in view of Pine et al (US PUB. 20130166073, herein Pine) in further view of Osann JR et al (US PUB. 20080015740, herein Osann) in further view of Benefield (US PUB. 20190346170). 

Regarding claims 4/11, Ritmanich, Pine and Osann teach the system/method of Claim 3/9.
Ritmanich, Pine and Osann do not teach wherein the processor instructs the first variable damper to alter the flow of air into the first zone by closing and the processor instructs the second variable damper to alter the flow of air into the second zone by opening.
Benefield further teaches wherein the processor instructs the first variable damper to alter the flow of air into the first zone by closing and the processor instructs the second variable damper to alter the flow of air into the second zone by opening (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich, the controller for an ambient hvac system control for zone based adjustment teachings of Pine and the power plug sensor teachings of Osann with the controller for an ambient hvac system control for zone based adjustment teachings of Benefield since Benefield teaches a means for achieving a user desired level of comfort in an efficient manner (0003-0004). 

Regarding claim 7/14, Ritmanich, Pine and Osann teach the system/method of Claim 3/13.
Ritmanich, Pine and Osann do not teach wherein the processor instructs the first variable damper to alter the flow of air into the first zone by opening and the processor instructs the second variable damper to alter the flow of air into the second zone by closing.
Benefield further teaches wherein the processor instructs the first variable damper to alter the flow of air into the first zone by opening and the processor instructs the second variable damper to alter the flow of air into the second zone by closing (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich, the controller for an ambient hvac system control for zone based adjustment teachings of Pine and the power plug sensor teachings of Osann with the controller for an ambient hvac system control for zone based adjustment teachings of Benefield since Benefield teaches a means for achieving a user desired level of comfort in an efficient manner (0003-0004). 

Regarding claims 17/19, Ritmanich, Pine and Osann teach the method/controller of Claim 16/18.
Ritmanich, Pine and Osann do not teach wherein the processor instructs the first variable damper to alter the flow of air into the first zone by opening and the processor instructs the second variable damper to alter the flow of air into the second zone by closing.
Benefield further teaches wherein the processor instructs the first variable damper to alter the flow of air into the first zone by opening and the processor instructs the second variable damper to alter the flow of air into the second zone by closing (0042 “one or more set point of a specific zone determines the methods and logic to control or modulate one or more...dampers to adjust or achieve an air flow rate within said specific zone…and dampers to adjust or achieve at least one air flow rate within at least one zone.”, multiple zones exist with dampers and modulation of the dampers corresponds to opening and closing the damper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich, the controller for an ambient hvac system control for zone based adjustment teachings of Pine and the power plug sensor teachings of Osann with the controller for an ambient hvac system control for zone based adjustment teachings of Benefield since Benefield teaches a means for achieving a user desired level of comfort in an efficient manner (0003-0004). 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritmanich et al (US PUB. 20190331358, herein Ritmanich) in view of Pine et al (US PUB. 20130166073, herein Pine) in further view of Osann JR et al (US PUB. 20080015740, herein Osann) in further view of Nichols et al (US PUB. 20140358294, herein Nichols). 

Regarding claim 20, Ritmanich, Pine and Osann teach the controller of Claim 15.
Ritmanich and Pine do not teach wherein the desired temperature is a feels like temperature.
Nichols teaches wherein the desired temperature is a feels like temperature (0035)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the zone based control of the HVAC system teachings of Ritmanich, the controller for an ambient hvac system control for zone based adjustment teachings of Pine and the power plug sensor teachings of Osann with the feels-like temperature teachings of Nichols since this allows for increasing comfort levels (0002). 

Response to Arguments
Applicant’s arguments, filed 06/28/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ritmanich et al (US PUB. 20190331358, herein Ritmanich) in view of Pine et al (US PUB. 20130166073, herein Pine) in further view of Osann JR et al (US PUB. 20080015740, herein Osann).
Applicant argues that the cited prior art does not teach the newly amended limitations of an arbitration logic for when there is detection of one or more users in the first or second zone and at least one preemption value associated with the current climate settings. 
	However, as shown in the rejection above, Pine does teach the claimed arbitration logic and the preemption value. Pine teaches an arbitration logic for when a room goes from an unoccupied to an occupied state and further teaches arbitration logic for when there are multiple people in a room (fig. 7, 0054, 0033). In the case of multiple people in a room, a preemption value is given in order to prioritize one person over another in the arbitration logic (0033).  
	Therefore, claims 1, 8 and 15 and their respective dependent claims are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116